DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants’ arguments dated 14 April 2022.  Claims 1-18 are pending in the application.  Claims 1, 4, 7, 13, 15, 16, and 17 have been amended.  Claim 18 is new.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of copending Application No. 17/027763 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-177376 was received on 27 October 2020 as required by 37 CFR 1.55.

Drawings
The drawings filed on 22 September 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicants claimed invention includes an image forming apparatus wherein the image forming apparatus is configured to make a determination of whether the fabric is the first fabric or the second fabric, and control the head in accordance with the determination such that a first distance between positions of two consecutive droplets of the ink discharged from the head on the first fabric is shorter than a second distance between positions of two consecutive droplets of the ink discharged from the head on the second fabric, wherein the ink has a dynamic surface tension of from 30 to 50 mN/m at a life time of 15 msec at 25 degrees C.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-3 and 5-15 are allowable because they depend from Claim 1. (Note Claim 4 is not allowable due to the double patenting rejection above).
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 16 is that applicants claimed invention includes an image forming apparatus wherein the image forming apparatus is configured to make a determination of whether a fabric is a fabric comprising synthetic fiber or a fabric consisting of natural fiber, and control the head in accordance with the determination such that a distance between positions of two consecutive droplets of the ink discharged from the head on  the fabric comprising synthetic fiber is shorter than a distance between positions of two consecutive droplets of the ink discharged from the head on the fabric consisting of natural fiber, wherein the ink has a dynamic surface tension of from 30 to 50 mN/m at a life time of 15 msec at 25 degrees C.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 17 is that applicants claimed invention includes an image forming apparatus wherein the image forming apparatus is configured to make a determination of whether a fabric is a fabric comprising synthetic fiber in an amount of more than 50 percent by mass or a fabric comprising natural fiber in an amount of 50 percent by mass or greater, and control the head in accordance with the determination such that a distance between positions of two consecutive droplets of the ink discharged from the head on the fabric comprising synthetic fiber in an amount of more than 50 percent by mass is shorter than a distance between positions of two consecutive droplets of the ink discharged from the head on the fabric comprising natural fiber in an amount of 50 percent by mass or greater.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 18 is that applicants claimed invention includes a printing method for an image forming apparatus providing a fabric including a first fabric comprising synthetic fiber in an amount of more than 50 percent by mass and a second fabric comprising natural fiber in an amount of 50 percent by mass or greater under a head of the image forming apparatus, the head comprising a nozzle surface; determining whether the fabric is the first fabric or the second fabric under the nozzle surface, and controlling the head to discharge an ink to the fabric in accordance with a result of the determination such that a first distance between positions of two consecutive droplets of the ink discharged from the head on the first fabric is shorter than a second distance between positions of two consecutive droplets of the ink discharged from the head on the second fabric, wherein the ink has a dynamic surface tension of from 30 to 50 mN/m at a life time of 15 msec at 25 degrees C.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547. The examiner can normally be reached M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853